DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 15, 16, 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In claim 13, the seventh line on page 4, the would contains should be inserted before a power management system.
The last line on page 3 (claim 13), includes “(15, 16, 17)”. It appears that these reference numerals may have been inadvertently included, since no other reference numeral is present in the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the fourth line of claim 13, there is insufficient antecedent basis for “the electrical motors” and “the wheels”.
The tenth line of claim 13 recites “the electrical engines”. Are the electrical engines the same as the earlier claimed electrical motors?
To yield proper antecedent basis, the word “the” should be inserted before “batteries” in the 19th line of claim 13. 
To yield proper antecedent basis, “a fuel tank” should be replaced by “the fuel tank” in the 21st line of claim 13. 
To yield proper antecedent basis, “a reformer” should be replaced by “the reformer” in claim 17 and claim 20. 

Allowable Subject Matter
Claims 18 and 19 are allowed.
Claims 1-17 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the claims are drawn to a vehicle and method for a vehicle which requires systems including: batteries, motors, fuel cell system, fuel supply/storage system, a casing with compartments separated by thermally insulated walls, and more. Relevant vehicles are disclosed by Riemer (US 5,641,031) and Ono (US 6,378,637).   Neither of these references disclose the vehicle/method as claimed. 
 None of the prior art, alone or in combination, anticipates or renders obvious the subject matter of the claims.  To modify any of the prior art of record to arrive at the invention set forth by the claims would be unobvious and improper hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional art of record relates to fuel cell vehicles and/or fuel cell conversion systems relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/Primary Examiner, Art Unit 3618